Exhibit 10.1

CVR ENERGY, INC.

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), made as of the 28th day
of December, 2012 (the “Grant Date”), between CVR Energy, Inc., a Delaware
corporation (the “Company”), and the individual grantee designated on the
signature page hereof (the “Grantee”).

WHEREAS, the Company has adopted the CVR Energy, Inc. 2007 Long Term Incentive
Plan (the “Plan”) in order to provide an additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, the Committee responsible for administration of the Plan has authorized
the grant of an award to the Grantee as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant of Restricted Stock Units.

1.1        The Company hereby grants to the Grantee, and the Grantee hereby
accepts from the Company,             Restricted Stock Units on the terms and
conditions set forth in this Agreement. Subject to the terms of this Agreement,
each Restricted Stock Unit represents the right of the Grantee to receive, if
such Restricted Stock Unit becomes vested, a cash payment on the date specified
in Section 5 equal to the Fair Market Value of one (1) Share as of the Vesting
Date. Notwithstanding the foregoing and the definition of Fair Market Value set
forth in the Plan, if at any time prior to the Vesting Date the Shares cease to
be publicly traded on either the New York Stock Exchange or NASDAQ, then upon
the vesting of each Restricted Stock Unit, Grantee will receive for each
Restricted Stock Unit a cash payment equal to the 30-day trailing
volume-weighted average price (VWAP) of the Shares beginning on the day
immediately prior to the first public announcement of the event causing the
Shares to no longer be traded on either the New York Stock Exchange or NASDAQ.

1.2        This Agreement shall be construed in accordance with and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

  2. Vesting Date.

The Restricted Stock Units shall vest (each such date, a “Vesting Date”): (a),
with respect to thirty-three and one-third percent (33 –  1/3%) of the total
number of Restricted Stock Units granted hereunder, on each of the first three
anniversaries of the Grant Date, provided the Grantee continues to serve as an
employee of the Company, a Subsidiary or Division on the applicable Vesting
Date; or (b) with respect to all of the unvested Restricted Stock Units, on the
date, if any, that the Grantee’s employment is terminated by the Company, a
Subsidiary or Division under the circumstances described in Section 3(a), (b) or
(c).



--------------------------------------------------------------------------------

  3. Termination of Employment.

(a)    In the event of the Grantee’s termination of employment with the Company,
a Subsidiary or Division by reason of his or her death or Disability, any
Restricted Stock Units that have not vested shall become immediately vested.

(b)    If (A) the Grantee’s employment is terminated by the Company, a
Subsidiary or a Division other than for Cause or Disability (and not in
connection with a Change in Control), or (B) the Grantee resigns from employment
with the Company, a Subsidiary or a Division for Good Reason (and not in
connection with a Change in Control), then any Restricted Stock Units scheduled
to vest in the year in which such event occurs shall become immediately vested,
and all other Restricted Stock Units shall be deemed forfeited and Grantee shall
have no rights with respect thereto. For purpose of this Section 3(b), if the
Grantee has an employment agreement with the Company, a Subsidiary or Division,
the Grantee shall be treated as having been terminated by such entity if, on or
before expiration of the employment agreement, such entity does not either
(x) enter into a new employment agreement with the Grantee or (y) offer the
Grantee continued employment as an “at will” employee with a base salary, bonus
target and benefits at least equal to what was provided under the previous
employment agreement and in effect immediately prior to its expiration, and
Grantee’s employment actually terminates as a result.

(c)    If (A) the Grantee’s employment is terminated by the Company, a
Subsidiary or a Division other than for Cause or Disability within the one
(1) year period following a Change in Control, (B) the Grantee resigns from
employment with the Company, a Subsidiary or a Division for Good Reason within
the one (1) year period following a Change in Control or (C) the Grantee’s
termination or resignation is a Change in Control Related Termination, then any
Restricted Stock Units that have not vested shall become immediately vested.

(d)    Any Restricted Stock Units that do not become vested in connection with
the Grantee’s termination of employment in accordance with Sections 3(a), (b) or
(c) of this Agreement shall be forfeited immediately upon the Grantee’s
termination of employment.

(e)    The term “Change in Control” as used in this Agreement, and in reference
to the term “Change in Control Related Termination”, means at any time any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
Icahn Enterprises L.P. and/or its affiliates (as defined in Rule 12b-2 under the
Exchange Act) shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of more than 50% of
the Shares.

(f)    To the extent any payments provided for under this Agreement are treated
as “nonqualified deferred compensation” subject to Section 409A of the Code,
(i) this Agreement shall be interpreted, construed and operated in accordance
with Section 409A of the Code and

 

2



--------------------------------------------------------------------------------

the Treasury regulations and other guidance issued thereunder, (ii) if on the
date of the Grantee’s separation from service (as defined in Treasury Regulation
§1.409A-1(h)) with the Company, a Subsidiary or Division the Grantee is a
specified employee (as defined Section 409A of the Code and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to the Grantee at any time prior to the
earlier of (A) the expiration of the six (6) month period following the
Grantee’s separation from service or (B) the Grantee’s death, and any such
amounts deferred during such applicable period shall instead be paid in a lump
sum to the Grantee (or, if applicable, to the Grantee’s estate) on the first
payroll payment date following expiration of such six (6) month period or, if
applicable, the Grantee’s death, and (iii) for purposes of conforming this
Agreement to Section 409A of the Code, any reference to termination of
employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).

 

  4. Dividend Equivalent Rights

The Company hereby grants to the Grantee, and the Grantee hereby accepts from
the Company, one Dividend Equivalent Right for each Restricted Stock Unit
granted herein equal to the cash value of all dividends declared and paid by the
Company on Shares from the Grant Date to and including the Vesting Date. The
payment of Dividend Equivalent Rights will be deferred until and conditioned
upon the underlying Restricted Stock Units becoming vested pursuant to Section 2
or 3 hereof. Upon each Vesting Date, a pro rata share of Dividend Equivalent
Rights on all vested Restricted Stock Units, with no interest thereon, shall be
paid to the Grantee.

 

  5. Payment Date.

Within 10 days following each Vesting Date, the Company will deliver to the
Grantee the payment amounts described in Section 1.1 and Section 4 in respect of
each Restricted Stock Unit that becomes vested and each corresponding Dividend
Equivalent Right.

 

  6. Non-transferability.

The Restricted Stock Units may not be sold, transferred or otherwise disposed of
and may not be pledged or otherwise hypothecated.

 

  7. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, a Subsidiary or Division, nor shall this Agreement or the Plan
interfere in any way with the right of the Company, a Subsidiary or Division to
terminate the Grantee’s employment therewith at any time.

 

3



--------------------------------------------------------------------------------

  8. Withholding of Taxes.

The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon the vesting of the Restricted Stock Units.
The Company shall have the right to deduct from any payment of cash to the
Grantee an amount equal to the Withholding Taxes in satisfaction of the
Grantee’s obligation to pay Withholding Taxes.

 

  9. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

  10. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

  11. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  12. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  13. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s beneficiaries, heirs, executors, administrators, successors and
legal representatives.

 

  14. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be

 

4



--------------------------------------------------------------------------------

determined by the Committee. Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CVR ENERGY, INC.         GRANTEE

 

By:

    

 

Name:

Title:

    